Citation Nr: 1819823	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  08-28 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from September 1970 to May 1972 with additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

When this case was before the Board in November 2011, September 2014, September 2016, and July 2017 and was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in relative equipoise that the Veteran has a diagnosis of depression that incurred in his military service.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's depression was incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran has a current diagnosis of depression.  In September 2017, the examiner diagnosed the Veteran with major depressive disorder.  The Board acknowledges that prior to the Veteran filing his most recent claim for psychiatric disabilities in September 2006, a 2004 examiner found no current psychiatric diagnoses.  See December 2004 VA examination report.  Since that time, the Veteran has been treated for depression.  See September 2006 (noting diagnosis for depressive disorder); see also July 2006 VA treatment record (noting diagnosis for depressive disorder); see also January 2007 VA treatment record (noting diagnoses for depressive disorder).   The Veteran was also treated with psychotropic medication from 2006 to 2008 and from June 2017 to the present time for feelings of depression.  See September 2017 VA examination report.  In addition, an October 2014 examiner diagnosed the Veteran with social anxiety disorder, persistent depressive disorder and tobacco use disorder.  Therefore, the Board finds a current diagnosis for major depressive disorder.
The Board also finds that the Veteran had in-service incurrence of his depression.  The September 2017 examiner opined that it was at least as likely as not that the Veteran's depression began during service.  The Veteran has also reported that his psychiatric symptoms began during service.  The Veteran described several incidences in service that impacted him psychiatrically.   He reported being assaulted by a sergeant and a sergeant pulling a knife on him.  He reported having to collect people that had gotten in trouble over the weekend.  These people had been beaten up and were bloody and belligerent.  He also reported seeing a tank fall off a bridge and explode.  For these reasons, the Board finds that there was in-service incurrence of his depression.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The October 2014 examiner opined that it was less likely than not that the Veteran's current mental condition began while he was in the military or was caused by the traumatic experiences that occurred while in the military.  The examiner explained that there was no evidence to connect his current mental symptoms to the traumatic events.  She further noted that many of the problems that he had at discharge are no longer present such as alcohol and drug abuse, irritability and anger.  The examiner did not discuss the Veteran's depression diagnosis specifically.   In contrast, the September 2017 examiner opined that it was at least as likely as not the Veteran's depressive disorder began during service.  Earlier in the examination report, the examiner noted the Veteran's report that his symptoms began during service.  

The Veteran also submitted a letter from his sister who he lived with shortly after his discharge from service.  She attested that following service, he was depressed and withdrawn.  
 
After reviewing the two opinions, the Board finds that the evidence for and against the claim are at least in equipoise.  

The Veteran is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e. where the evidence supports the claim or is in relative equipoise, the appellant prevails).  38 U.S.C. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Accordingly, in resolving all reasonable doubt in favor of the Veteran, service connection for major depressive disorder is granted.


ORDER

Service connection for major depressive disorder is granted.


REMAND

During the September 2017 VA PTSD examination, the Veteran reported that a sergeant hit the Veteran and pulled a knife on him during service.  The examiner found that this stressor met criterion A and was adequate to support the diagnosis of PTSD.  

Where PTSD is based on in-service personal assault, evidence from sources other than the veteran's records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(3) (2017).  Review of the claims folder indicates that the Veteran has not been apprised of alternate forms of evidence that might support his claim of entitlement to service connection for PTSD based on personal assault.

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor in allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate stressor development letter.  The Veteran should be notified that in-service personal assault may be corroborated by evidence from sources other than the service records, as defined in 38 C.F.R. § 3.304 (f)(3).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304 (f)(3) must be included in the notification to the Veteran. 

2.  Readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


